of disposition, Family Court, Bronx County (Susan R. Larabee, J.), entered on or about December 6, 2007, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed acts which, if committed by an adult, would constitute the crimes of criminal sale of marijuana in the fourth degree and criminal possession of marijuana in the fifth degree and upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute criminal sale of a controlled substance in the third degree and placed him with the Office of Children and Family Services for periods of up to 12 months and 15 months, respectively, unanimously affirmed, without costs.
*371The placement was a proper exercise of the court’s discretion that constituted the least restrictive alternative consistent with appellant’s needs and best interests and the community’s need for protection, given the continued criminal behavior committed by appellant while he had a pending case (which included the sale of crack cocaine near a school), appellant’s poor school record, and his failure to accept responsibility for his conduct (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Lippman, P.J., Andrias, Buckley, Sweeny and Renwick, JJ.